Citation Nr: 0901596	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.

In September 2007, the Board remanded this matter to the RO 
via the AMC, for due process considerations, to attempt to 
verify the occurrence of the veteran's alleged stressors, and 
to afford the veteran a VA psychiatric examination if a 
stressor was verified.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board's remand included instructions regarding a service 
connection claim for hypertension as well.  However, the RO 
granted that claim in an August 2008 rating decision, 
therefore that issue is no longer on appeal.


FINDING OF FACT

A diagnosis of PTSD based upon verified stressors is not of 
record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38  U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
inpatient and outpatient records through August 2008, 
statements from various VA treating therapists, and stressor 
statements from the veteran.  

The record indicates that the veteran has been diagnosed as 
having PTSD as of March 2003.  The veteran has also been 
diagnosed with depression.  

The veteran served in Vietnam from 1970 to 1971, during which 
time his occupation was APR security policeman.  The 
evidence, including the medals and commendations awarded to 
the veteran, does not demonstrate that the veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The veteran has submitted statements 
containing information regarding incidents he allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding some of his claimed stressors.

The veteran described hearing incoming mortar and rocket 
attacks while stationed at Cam Ranh Bay in Vietnam.  He 
described incidents involving direct hits on the mess hall 
and other structures.  He described being on perimeter patrol 
on one occasion when a sapper hit his unit with small arms 
fire and killed two people, hit an ammunition dump and 
officer gutter.  He cited other incidents involving rockets, 
small arms fire, and sniper fire in general.

Simply stated, many of these events are not capable of 
verification by JSRRC or the VA in general.  The veteran did 
not provide any names, specific dates or information with 
which the occurrence of the events can be verified.  

The veteran has described in detail an event that allegedly 
took place in approximately April 1970.  The veteran stated 
that he twisted his right ankle while jumping into a bunker 
to avoid being hit in a firefight.  However, the service 
medical records (SMRs) show only torn ankle ligaments in the 
left foot in June 1970.  The veteran is not service-connected 
for this claimed injury.  Additionally, the RO's attempt to 
verify this stressor resulted in a CURR response stating that 
the veteran was not listed as having been injured or wounded 
in Vietnam in the U.S. Air Force casualty data.  This 
stressor has therefore not been verified.

However, the veteran did cite several dates as occasions on 
which his unit received incoming mortar and rocket attacks at 
Cam Ranh Bay and casualties occurred: March 1970, April 17, 
1970, and November 1970.  The RO had not attempted to verify 
these claimed stressors.  The Board therefore remanded this 
claim in September 2007 in order for the RO to attempt to 
verify these claimed stressors with the JSRRC.

The JSRRC responded, citing several attacks on Cam Ranh Bay 
Air Base during March and April 1970.  On March 7, 1970, the 
base sustained eight rounds during a standoff attack with no 
casualties.  Later that same day, the base sustained three 
rounds with no casualties.  On March 12, 1970, the base 
sustained four rounds with no casualties.  On April 8, 1970, 
the base sustained four rounds with no casualties.  And on 
April 19, 1970, the base sustained three rounds with no 
casualties reported.

Based on the apparent verification of the veteran's claimed 
stressors, he was afforded a VA psychiatric examination in 
July 2008.  The veteran reported feeling depressed due to his 
many physical disabilities.  He again cited the alleged 
incident of jumping into a bunker to avoid being hit during a 
mortar attack and injuring his right leg, which he stated was 
placed in a cast for several months.  

The examiner noted several incidents cited by the veteran in 
a February 2005 VA examination, in which the veteran 
allegedly saw other veterans or civilians being injured or 
killed when being struck by rockets and mortar fire.  During 
the July 2008 examination, the veteran repeated that there 
were casualties during the attacks cited as his stressors.  
The examiner then noted, correctly, that he would focus only 
on the attacks verified by JSRRC in March and April of 1970 
as potential stressors for the veteran, which included no 
casualties reported.

After administering psychometric testing, the examiner 
advanced possible diagnoses of major depressive disorder, 
somatization disorder, and PTSD based upon the configuration 
of the diagnostic tests.  The examiner then opined that the 
veteran does not meet the DSM-IV criteria for a diagnosis of 
PTSD, instead diagnosing the veteran with depression.  The 
examiner explained that, while the veteran does have some 
PTSD-type symptoms, he does not meet the full criteria for 
the disorder.  The examiner also noted that the stressors 
defined by the veteran (enemy attacks on his position with 
individuals wounded or killed) do not match the descriptions 
of the incidents verified by the JSRRC (the base sustained 
rounds with no casualties reported).  

The Board finds that this report is entitled to great 
probative weight, as it incorporates statements made by the 
veteran throughout the pendency of this claim as well as 
prior examinations.  The Board notes that the veteran 
received a similar diagnosis of depression, and not PTSD, in 
a prior VA psychiatric examination in June 2004.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, despite ongoing VA treatment for PTSD symptoms, 
the veteran has twice been afforded VA psychiatric 
examinations and twice been diagnosed with depression and not 
PTSD.  The veteran lacks a confirmed PTSD diagnosis based 
upon verified stressors.

Additionally, the in-service stressors described by the 
veteran do not match the incidents at Cam Ranh Bay verified 
by JSRRC.  Other stressors cited by the veteran are not 
capable of verification.   In essence, the record does not 
confirm the veteran's stressors as cited and the Board can 
think of no basis on which it could confirm such stressors as 
described by the veteran. 

Additionally, although the veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
veteran has provided insufficient evidence for verification 
of some claimed stressors by the JSRRC, and other stressors 
have been verified yet much differently than described by the 
veteran.  The Board finds that there is insufficient evidence 
to demonstrate that the veteran engaged in combat with the 
enemy or to confirm a stressor in service that caused PTSD.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through August 2008.  The veteran submitted 
statements from several VA treatment personnel.  The 
appellant was afforded VA psychiatric examinations in June 
2004, February 2005, and July 2008.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


